              Case 1:20-cv-03699-JGK Document 11 Filed 08/31/20 Page 1 of 1

      UNITED STATES DISTRICT COURT
      SOUTHERN DISTRICT OF NEW YORK


                                                    Plaintiff,
        PDV USA, Inc.

                                                                  Case No. 1:20-cv-03699-JGK
                            -v-
       Interamerican Consulting Inc.
                                                                       Rule 7.1 Statement

                                                    Defendant.




                     Pursuant to Federal Rule of Civil Procedure 7.1 [formerly Local
     General Rule 1.9] and to enable District Judges and Magistrate Judges of the Court
     to evaluate possible disqualification or recusal, the undersigned counsel for
      Interamerican Consulting Inc.                    (a private non-governmental party)

     certifies that the following are corporate parents, affiliates and/or subsidiaries of
     said party, which are publicly held.


      None




              08/31/2020
     Date:
                                                         Signature of Attorney


                                                         Attorney Bar Code:   KC5593




Form Rule7_1.pdf SDNY Web 10/2007
